



Exhibit 10.44
EIGHTH AMENDMENT TO CREDIT AGREEMENT
This EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is dated as of
____________, 2019, by and among ALICO, INC., a Florida corporation (“Alico”),
ALICO-AGRI, LTD., a Florida limited partnership (“Alico-Agri”), ALICO PLANT
WORLD, L.L.C., a Florida limited liability company (“Plant World”), ALICO FRUIT
COMPANY, LLC, a Florida limited liability company (“Fruit Company”), ALICO LAND
DEVELOPMENT INC., a Florida corporation (“Land Development”), ALICO CITRUS
NURSERY, LLC, a Florida limited liability company (“Citrus Nursery”, and
together with Alico, Alico-Agri, Plant World, Fruit Company and Land
Development, each a “Borrower” and collectively the “Borrowers”), the Guarantors
party hereto and RABO AGRIFINANCE LLC (formerly known as Rabo Agrifinance,
Inc.), a Delaware limited liability company (“Lender”).
W I T N E S S E T H:
WHEREAS, Borrowers and Lender are parties to that certain Credit Agreement dated
as of December 1, 2014, as amended by that certain First Amendment to Credit
Agreement and Consent dated as of February 26, 2015, that certain Second
Amendment to Credit Agreement dated as of July 16, 2015, that certain Third
Amendment to Credit Agreement dated as of September 30, 2016, that certain
Consent and Waiver Agreement dated as of December 20, 2016, that certain Fourth
Amendment to Credit Agreement dated as of September 6, 2017, that certain Fifth
Amendment to Credit Agreement dated as of October 30, 2017, that certain Sixth
Amendment, Consent and Waiver to Credit Agreement dated as of July 18, 2018, and
that certain Seventh Amendment to Credit Agreement dated as of September 26,
2018 (as may be further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”); and
WHEREAS, Borrowers have requested that Lender amend the Credit Agreement as more
fully set forth herein; and
WHEREAS, Lender is willing to agree to the requested amendment on the terms and
conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that all capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement, and further agree as
follows:
1.Amendment to Credit Agreement. Section 1.1 of the Credit Agreement, Defined
Terms, is hereby modified and amended by deleting clause (i) of the definition
of “Permitted Encumbrances” set forth therein in its entirety and inserting in
lieu thereof the following:





--------------------------------------------------------------------------------





“(i) (1) Liens securing the MetLife Facility as in existence on the date hereof
or Liens securing any Refinancing Indebtedness thereof, provided, that in the
case of a Lien securing (x) Refinancing Indebtedness, such Lien shall be limited
to all or part of the same property that was secured by the original Lien (plus
improvements on such property), and (y) the MetLife Facility or Refinancing
Indebtedness thereof, such Lien shall be subject to the Met Life Intercreditor
Agreement, and (2) Liens on certain fixed assets (and related general
intangibles) of the Silver Nip Entities securing the Prudential Facility as in
existence on the date of the Silver Nip Merger or Liens securing any Refinancing
Indebtedness thereof, provided, that in the case of a Lien securing (x)
Refinancing Indebtedness, such Lien shall be limited to all or part of the same
property that was secured by the original Lien (plus improvements on such
property), (y) the Prudential Facility or Refinancing Indebtedness thereof,
commencing on March 30, 2015 or such later date as the Lender shall consent to
in writing (with any such consent not to be unreasonably withheld) and at all
times thereafter, such Lien shall be subject to the Prudential Intercreditor
Agreement and the Silver Nip Conditions shall have been satisfied, and (z) the
Prudential Facility of Refinancing Indebtedness thereof, if the property subject
to such Lien has been sold or otherwise transferred and such Lien has been
released, the Silver Nip entities may grant a Lien on additional fixed assets
and related general intangibles securing the Prudential Facility to replace the
Lien that was released, but only to the extent that (A) the value of the assets
secured by such replacement Lien is not greater than the value of the assets on
which the original Lien was released, (B) such replacement Lien is not broader
in scope than the Lien that it is meant to replace and (C) such replacement Lien
shall at all times be subject to the Prudential Intercreditor Agreement;”
2.    No Other Amendments. Except as expressly set forth above, the execution,
delivery and effectiveness of this Amendment shall not operate as an amendment,
modification or waiver of any right, power or remedy of Lender under the Credit
Agreement or any of the other Loan Documents, nor constitute a waiver of any
provision of the Credit Agreement or any of the other Loan Documents. Except for
the amendment set forth above, the text of the Credit Agreement and all other
Loan Documents shall remain unchanged and in full force and effect and each
Borrower and each Guarantor hereby ratifies and confirms its obligations
thereunder. This Amendment shall not constitute a modification of the Credit
Agreement or any of the other Loan Documents or a course of dealing with Lender
at variance with the Credit Agreement or the other Loan Documents such as to
require further notice by Lender to require strict compliance with the terms of
the Credit Agreement and the other Loan Documents in the future. Each Borrower
and each Guarantor acknowledges and expressly agrees that Lender reserves the
right to, and does in fact, require strict compliance with all terms and
provisions of the Credit Agreement and the other Loan Documents, as amended
herein.


2



--------------------------------------------------------------------------------





3.    Representations and Warranties. In consideration of the execution and
delivery of this Amendment by Lender, each Borrower and each Guarantor hereby
represents and warrants in favor of Lender as follows:
(a)    The execution, delivery and performance by each Borrower and each
Guarantor of this Amendment (i) are all within such Borrower’s corporate,
limited liability company or other similar powers, as applicable, (ii) have been
duly authorized, (iii) do not require any consent, authorization or approval of,
registration or filing with, notice to, or any other action by, any Governmental
Authority or any other Person, except for such as have been obtained or made and
are in full force and effect, (iv) will not violate any applicable law or
regulation or the Organizational Documents of such Borrower or Guarantor, (v)
will not violate or result in a default under any material agreement binding
upon such Borrower or Guarantor, (vi) will not conflict with or result in a
breach or contravention of, any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Borrower or
Guarantor is a party or affecting such Borrower or Guarantor or their respective
properties, and (vii) except for the Liens created pursuant to the Security
Documents, will not result in the creation or imposition of any Lien on any
asset of such Borrower or Guarantor or any of their respective properties;
(b)    This Amendment has been duly executed and delivered by each Borrower and
each Guarantor, and constitutes the legal, valid and binding obligations of each
such Borrower or Guarantor enforceable against each Borrower and each Guarantor
in accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (ii)
the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);
(c)    As of the date hereof and after giving effect to this Amendment, the
representations and warranties made by or with respect to any Borrower or
Guarantor under the Credit Agreement and the other Loan Documents, are true and
correct in all material respects (unless any such representation or warranty is
qualified as to materiality or as to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects), except
to the extent previously fulfilled with respect to specific prior dates;
(d)    Immediately after giving effect hereto, no event has occurred and is
continuing which constitutes a Default or an Event of Default or would
constitute a Default or an Event of Default but for the requirement that notice
be given or time elapse or both; and
(e)    No Borrower or Guarantor has knowledge of any challenge to Lender’s
claims arising under the Loan Documents, or to the effectiveness of the Loan
Documents.


3



--------------------------------------------------------------------------------





4.    Effectiveness. This Amendment shall become effective as of the date set
forth above (the “Amendment Effective Date”) upon Lender’s receipt of each of
the following, in each case in form and substance satisfactory to Lender:
(a)    this Amendment duly executed by each Borrower, Guarantor and Lender; and
(b)        all other documents, certificates, reports, statements, instruments
or other documents as Lender may reasonably request.
5.    Costs and Expenses. Each Borrower agrees to pay on demand all costs and
expenses of Lender in connection with the preparation, execution and delivery of
this Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the fees and out-of-pocket expenses of counsel
for Lender with respect thereto).
6.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of a signature page hereto by facsimile transmission
or by other electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.
7.    Reference to and Effect on the Loan Documents. Upon the effectiveness of
this Amendment, on and after the date hereof, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.
8.    Governing Law. This Amendment shall be deemed to be made pursuant to the
laws of the State of Florida with respect to agreements made and to be performed
wholly in the State of Florida and shall be construed, interpreted, performed
and enforced in accordance therewith.
9.    Final Agreement. This Amendment represents the final agreement between
Borrowers, Guarantors and Lender as to the subject matter hereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.
10.    Loan Document. This Amendment shall be deemed to be a Loan Document for
all purposes.


[Remainder of this page intentionally left blank.]


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first above written.
BORROWERS:
ALICO, INC., a Florida corporation
By:                 
   Name: John E. Kiernan
   Title: Chief Executive Officer and President
 
ALICO-AGRI, LTD., a Florida limited partnership
By: Alico, Inc., a Florida corporation, 
   its General Partner
By:                 
   Name: John E. Kiernan
   Title: Chief Executive Officer and President
 
ALICO PLANT WORLD, L.L.C., a Florida limited liability company
By: Alico-Agri, Ltd., a Florida limited 
 partnership, its Sole Member
By: Alico, Inc., a Florida corporation, 
its General Partner
By:                 
   Name: John E. Kiernan
Title: Chief Executive Officer and President
 
ALICO FRUIT COMPANY, LLC, a Florida limited liability company
By: Alico, Inc., a Florida corporation, 
   its Managing Member
By:                 
   Name: John E. Kiernan 
   Title: Chief Executive Officer and President



EIGHTH AMENDMENT TO CREDIT AGREEMENT
S-1

--------------------------------------------------------------------------------





 
ALICO LAND DEVELOPMENT INC., a Florida corporation
By:                 
   Name: John E. Kiernan
   Title: Chief Executive Officer and President
 
ALICO CITRUS NURSERY, LLC, a Florida limited liability company
By: Alico, Inc., a Florida corporation,  
   its Managing Member
By:                 
   Name: John E. Kiernan
   Title: Chief Executive Officer and President



GUARANTORS:
734 CITRUS HOLDINGS, LLC
By: Alico, Inc., as its sole Member
By:                 
   Name: John E. Kiernan 
   Title: Chief Executive Officer and President
 
 
734 HARVEST, LLC
By:                 
   Name: John E. Kiernan 
   Title: Chief Executive Officer and President
 
 
734 CO-OP GROVES, LLC
By:                 
   Name: John E. Kiernan 
   Title: Chief Executive Officer and President
 



EIGHTH AMENDMENT TO CREDIT AGREEMENT
S-2

--------------------------------------------------------------------------------





 
734 LMC GROVES, LLC
By:                 
   Name: John E. Kiernan 
   Title: Chief Executive Officer and President
 
 
734 BLP GROVES, LLC
By:                 
   Name: John E. Kiernan 
   Title: Chief Executive Officer and President
 
 
ALICO CHEMICAL SALES, LLC
By:                 
   Name: John E. Kiernan 
   Title: Chief Executive Officer and President
 
 
ALICO SKINK MITIGATION, LLC
By: Alico, Inc., its Manager
By:                 
   Name: John E. Kiernan 
   Title: Chief Executive Officer and President
 
 
ALICO FRESH FRUIT LLC
By:                 
   Name: John E. Kiernan 
   Title: Chief Executive Officer and President
 
 


LENDER:
RABO AGRIFINANCE LLC,
a Delaware limited liability company
By:                    
   Name:  
   Title:







EIGHTH AMENDMENT TO CREDIT AGREEMENT
S-3